Citation Nr: 0817750	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-24 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
reopen the claim for an inner ear disorder.

4.  Entitlement to service connection for an inner ear 
disorder.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel


INTRODUCTION

The veteran had active service from May 1963 to May 1964.  

The matters of hearing loss and tinnitus come before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2003 rating decision of the Department of Veterans Affairs 
Regional Office (RO) in Winston-Salem, North Carolina, 
denying the veteran's claims of service connection.  
Jurisdiction over the claims file has since been transferred 
to the Atlanta, Georgia RO.  

In December 1964, the RO in Winston-Salem, North Carolina 
denied the appellant's claims of service connection for an 
"ear and nervous condition."  The appellant did not appeal 
the adverse determination, and as a result, the December 1964 
decision is final.  Thus, new and material evidence is needed 
to reopen the claim of service connection for an inner ear 
disorder.  38 U.S.C.A. § 5108, 7105.  In January 2003, the RO 
in Winston-Salem, North Carolina declined to reopen the 
veteran's claim of service connection for an ear disorder for 
failure to submit new and material evidence.  This matter 
comes before the Board on appeal from that decision.  

The veteran requested a video hearing in correspondence 
received by VA in August 2005. A Video Teleconference hearing 
was scheduled for February 13, 2008, but the veteran failed 
to report to the hearing.  In an April 2008 letter, the 
veteran was notified by the Board that the veteran failed to 
show good cause for missing his hearing, and as such, it 
would not be rescheduled.  Therefore, the Board deems the 
veteran's request for a hearing to be withdrawn.  38 C.F.R. § 
20.704 (2007).  


FINDINGS OF FACT

1.  The veteran did not incur hearing loss as a result of his 
military service.

2.  The veteran did not incur tinnitus as a result of his 
military service.  

3.  The December 1964 rating decision was final as to an 
inner ear condition.

4.  Service medical records not previously available qualify 
as new and material evidence sufficient to reopen the claim 
as they relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.

5.  The evidence establishes that the veteran did not 
manifest a chronic inner ear disorder in service.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran's tinnitus was not incurred in service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).  

3.  The December 1964 RO decision which denied service 
connection for an ear condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

4.  New and material evidence has been submitted to reopen 
the claim of service connection for an inner ear condition.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5108 
(West 2002 & Supp. 2007); C.F.R. §§ 3.104(a), 3.156(a), 
3.156(c), 3.159, 20.1105 (2007).  

5.  The veteran's claimed inner ear disorder was not incurred 
in or aggravated by his active service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits under the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
October 2002 included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Specifically, the veteran was informed 
that for the evidence to be material in this case, it would 
need to show that he currently has the disability and that it 
began or got worse during his active service.  The Board 
finds that adequate notice has been provided, as he was 
informed about what evidence was necessary to substantiate 
the elements required to establish service connection that 
were found insufficient in the previous denial.  

However, even if the notice was not found to meet the 
mandates of Kent, it would be moot, as the Board is granting 
in full the benefit sought on appeal - reopening the 
veteran's claim for an inner ear disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to the duty to notify as it relates to a claim to 
reopen, such error was harmless and will not be further 
discussed.  

For the remaining service connection claims, the duty to 
notify was not fully satisfied prior to the initial RO 
decision in this matter.  Notice errors are presumed 
prejudicial unless VA shows that the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or, (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the veteran has firmly demonstrated actual 
knowledge of what was needed to support his claims for 
service connection as reflected in his statements and 
correspondence.  The veteran filed his claim to reopen in 
September 2002, and began corresponding with VA almost 
immediately, demonstrating actual knowledge of the need to 
demonstrate that a disability currently exists, and that he 
had an inservice disease or injury.  In his September 2002 
claim, the veteran stated that he has a current hearing 
disability that began during service, and was not present 
when he entered service in 1963.  In November 2002, VA 
received a statement from the veteran alleging that he 
currently had a hearing disorder that was 40 percent 
disabling.  Letters received by his family and friends in 
2002 also alleged that the veteran's hearing loss was 
noticeable immediately upon discharge from service, 
demonstrating knowledge of the need to show a disability in 
service.  Finally, communication received by VA in October 
2004, March 2005, and February 2008 all contain statements by 
the veteran that his service medical records prove that he 
suffered from ear disorders (to include hearing loss and 
tinnitus) while in the military.  

The veteran also demonstrated knowledge of the need to show a 
nexus between his disability and his military service.  In 
December 2002, VA received another letter from the veteran, 
claiming that his hearing loss was a result of exposure to 
gunfire and rocket fire during his service in Germany.  The 
veteran also refers to his 2002 prison audiometric 
examination a number of times, with specific reference to a 
statement that his hearing loss has been progressive since 
his military service.  This also demonstrated an 
understanding of the need to show the disorder was chronic, 
as did his own statement that his hearing loss has been with 
him ever since his discharge.  

Finally, the veteran demonstrated actual knowledge of the 
time limitations for a presumptive claim, as well as his 
right to submit evidence and information in support of his 
claim.  In a letter received by VA in April 2004, the veteran 
discussed the need to secure medical evidence of a hearing 
disability within one-year of his separation from service.  
The veteran then discussed in detail the audiometric 
examinations from his military service, indicating an 
understanding of the issues of the case.  Finally, in a 37 
page correspondence received by VA in February 2008, the 
veteran again discussed the evidence, as well as discussing 
how the requirements of Dingess/Hartman v. Nicholson were not 
satisfied in his original 1964 claim, discussing the benefit 
of the doubt doctrine, explaining the relevance of his lay 
evidence, and reminding the Board of the presumption of 
soundness upon entering service.  The veteran has, therefore, 
clearly established that he has actual knowledge of what is 
required to support his claims for service connection.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  Therefore, adequate 
notice was provided to the veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
 
Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  
In this case, there is no evidence that hearing loss, 
tinnitus, or an inner ear disorder manifested or occurred 
during the veteran's military service.  There is also no 
medical evidence of a nexus between the veteran's current ear 
disorders and his military service.  Given the absence of in-
service evidence of chronic manifestations of the disorders 
on appeal, no evidence of the disorders for approximately 38 
years after separation, and no competent medical evidence of 
a nexus between service and the veteran's claims, a remand 
for a VA examination would unduly delay resolution.

Therefore, the Board finds that all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service 
records, as well as hospitalization records from the Bostick 
State Prison where the veteran is currently incarcerated.  
The veteran submitted witness statements and personal 
statements supporting his claim.  Significantly, the 
appellant indicated in his April 2006 communication with VA 
that he had no additional evidence to give VA to substantiate 
his claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally, Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom.; Epps v. West, 18 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  



A.  Hearing Loss

The veteran has claimed entitlement to service connection 
secondary to exposure to gunfire noise during his military 
service.  The Board finds that the veteran did not suffer 
from hearing loss during his military service, and his 
current hearing loss is not related to his military service.  

Hearing impairment is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, and 
4000 Hertz (Hz)).  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992) (defective hearing is rated on the basis of a 
mere mechanical application of the rating criteria).

Impaired hearing is considered to be a disability for VA 
compensation purposes when the auditory threshold at any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 
decibels (dB) or greater; the thresholds for at least three 
of these frequencies are 26 dB or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.  

On the authorized audiological evaluation during the 
veteran's induction examination in May 1963, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
None
20
LEFT
10
10
5
None
15

On the authorized audiological evaluation during the 
veteran's separation examination March 1964, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
None
15
LEFT
10
15
15
None
15

None of the veteran's service medical records reveal 
complaints of, treatment for or a diagnosis of hearing loss; 
and there is no indication from the evidence that the veteran 
suffered from hearing loss while in service.  

There is also no evidence that the veteran suffered from 
hearing loss within one year of his separation from military 
service.  In fact, the first piece of medical evidence 
demonstrating a complaint of hearing loss is a November 2002 
prison audiometric examination.  This examination report 
shows the veteran's pure tone thresholds, in decibels, for 
the left ear were 40, 55, 80, 90, 90, and for the right ear 
were 30, 35, 45, 60, 60, both measured at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  When considering whether 
or not to grant a claim for service connection, the Board may 
take into consideration the passage of a lengthy period of 
time in which the veteran did not complain of the disorder at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact, i.e., the lack of evidence is itself 
evidence).  In this case, the absence of any medical evidence 
of treatment or complaints of hearing loss for more than 38 
years after separation from service tends to establish that 
the veteran's current hearing loss was not a result of his 
military service.

The Board notes that the veteran has submitted lay evidence 
in support of his claim, which indicates that the veteran's 
hearing loss was apparent as of May 1964.  This evidence is 
in the form of letters prepared by family members and friends 
of the veteran.  These statements were prepared in November 
2002 and December 2002.  However, the Board does not find 
this evidence to be credible, as it is in direct conflict 
with the medical evidence of record.  The statement prepared 
by the veteran's mother states that his hearing loss was 
noticeable "immediately" upon his return from service.  The 
veteran's friend states that the veteran "had incurred a 
hearing disability" as of May 1964, and the veteran's niece 
stated that upon discharge "in May 1964, his hearing had 
gotten bad."  Finally, one of the veteran's brothers 
responded by saying that "he noticed he was hard of 
hearing" in May 1964, while his other brother wrote that he 
was unable to "verify in a statement that the hearing loss 
suffered by [his] brother Charles is a service connected 
disability."  All of these statements imply that as of May 
1964, the veteran had noticeable hearing loss.  However, 
according to the veteran's March 1964 separation medical 
examination, the veteran did not have any hearing disability 
upon separation from the military.  The Board, therefore, is 
more convinced by the conclusions reached by a medical 
examiner at the time of proper examination, than the lay 
opinions written nearly 40 years after the fact that 
contradict the medical evidence.  

The record does not contain competent medical evidence 
describing or discussing a continuity of symptomatology since 
discharge from service, or a nexus between the currently 
claimed hearing loss and the veteran's service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for hearing loss must be 
denied.

B.  Tinnitus 

The veteran contends that he is entitled to service 
connection for tinnitus, which he alleges began as a result 
of his exposure to gunfire noise in service.  However, the 
Board finds that the evidence of record does not support 
entitlement to service connection for tinnitus, as there is 
no evidence that the veteran suffered from a chronic ear 
disorder, such as tinnitus, during service.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id. 

The veteran has called attention to two specific service 
medical records.  The first such record is a January 1964 
physician note, which indicates that the veteran complained 
of left ear pain associated with a ringing.  The second piece 
of evidence is the veteran's March 1964 separation 
examination, where the examiner noted that the veteran has 
"headaches, dizziness and intermittent ear trouble."  No 
notation as to a ringing in the veteran's ears was made at 
this time.  There are no other medical records of evidence, 
aside from this three month period, where the veteran 
complained of problems with his ears, and no records aside 
from the isolated January 1964 physician note where the 
veteran complained of a ringing in his ears.

The Board does not dispute that the veteran briefly had 
trouble with his left ear during service.  However, aside 
from the one visit in January 1964, the veteran did not seek 
treatment for ear trouble or a "ringing" in his ears.  The 
only other mention was the veteran reporting "intermittent 
ear trouble" to his examiner during his separation 
examination.  Therefore, chronicity during service has not 
been established.  Likewise, there is no showing of 
continuity since the veteran's separation from military 
service, as there is no medical evidence of complaints of or 
treatment for ringing in the veteran's ears until November 
2002.  In fact, upon reviewing all of the numerous 
communications received by VA from the veteran over the last 
six years, not once did the veteran allege that he sought any 
treatment for an ear disorder, to include a ringing of the 
ears, between 1964 and 2002.  

The record does not contain competent medical evidence 
describing or discussing a continuity of symptomatology since 
discharge from service, or a nexus between the currently 
claimed tinnitus and the veteran's service.  Furthermore, per 
the 2002 examination, the veteran is diagnosed with 
"possibly lesser tinnitus," which the Board acknowledges 
does not constitute a firm diagnosis of tinnitus.

As mentioned previously, when considering whether or not to 
grant a claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the veteran did not complain of the disorder at issue.  
See Maxson, 12 Vet. App. at 459; see also Forshey, 12 Vet. 
App at 74.  In this case, the absence of any medical evidence 
of treatment or complaints of tinnitus for more than 38 years 
after military service is evidence that there is no 
connection.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for tinnitus must be denied.

New and Material Evidence Claim 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

Service connection for an ear condition was denied by the RO 
in 1964.  There was no appeal of this rating decision, and it 
became final.  The veteran again filed a claim for an inner 
ear disorder in September 2002, which is more than 35 years 
after the original claim became final.  During this time, the 
veteran has submitted additional information pertaining to 
his claim.  One such piece that is material to the veteran's 
claim is a copy of the March 1964 separation examination that 
mentions "dizziness and intermittent ear trouble" in the 
physician's summary.  This was apparently not incorporated 
with the veteran's file at the time of the December 1964 
decision.  As noted by the RO in the January 2003 rating 
decision, new and material evidence must be significant 
enough to warrant reconsideration of a claim.  Service 
medical records not previously considered by the RO in the 
original rating decision are significant enough to warrant 
reconsideration of the claim, and the Board finds that the 
case must be reopened to fairly decide the merits of the 
veteran's claim in light of this new evidence.  As such, the 
claim is reopened.  

However, while the March 1964 separation examination does 
qualify as new and material evidence, it is not sufficient to 
support a grant of service connection for an inner ear 
disorder.  Even when viewed in conjunction with the January 
1964 service medical record mentioning left ear pain, the 
evidence fails to establish a chronic disorder during or 
after military service.  Additionally, neither examiner said 
anything to indicate that the veteran's brief inservice ear 
complaints were related to his military service.  In fact, no 
medical examiner has ever made such a determination.  In sum, 
there is no evidence establishing that the veteran had an ear 
disorder while in service, and there is no evidence of a 
nexus between the veteran's current ear disorder and his 
military service.  

As a final point, it is not until 2002 that there is any 
medical evidence of record indicating that the veteran has an 
ear disorder.  The Board must again point out that the 
absence of any medical evidence of treatment or complaints of 
an inner ear disorder for close to 40 years after military 
service is evidence that the veteran's inner ear condition is 
not related to his military service.  Forshey, 12 Vet. App at 
74.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The veteran's claim of entitlement 
to service connection for an inner ear disorder must be 
denied.


ORDER

The claim of entitlement to service connection for hearing 
loss is denied.  

The claim of entitlement to service connection for tinnitus 
is denied.  

As new and material evidence has been submitted to reopen the 
claim of service connection for an inner ear disorder, the 
claim is reopened.  

The claim of entitlement to service connection for an inner 
ear disorder is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


